Appeal from an order of the Supreme Court, Essex County Special Term, which denied defendant’s motion to change the place of trial from Essex County to Washington County. The action is one of negligence and the accident out of which it arose happened in Washington County. Both parties are nonresidents of the State. Apparently the order appealed from was made on the theory that plaintiff might be prejudiced if the place of trial was changed to Washington County because of another action pending there against the defendant. This appears to us to be wholly speculative and not sufficient to justify the order. The action is a transitory one and apparently the convenience of such witnesses as there are in this State will be better served in Washington County. Order reversed, on the law and facts, with $10 costs, and the motion granted, without costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.